                Case 1:19-cv-02127-VEC Document 58 Filed 12/30/19 Page 1 of 1


  manatt                                 MEMO ENDORSED
                                                                                                         Robert A. Jacobs
                                                                                              Manatt, Phelps & Phillips, LLP
                                                                                                Direct Dial: (310) 312-4360
                                                                                              E-mail: rjacobs@manatt.com


   December 30, 2019                                                                   USDC SDNY
                                                                                       DOCUMENT
   ELECTRONICALLY FILED ON ECF                                                         ELECTRONICALLY FILED
                                                                                       DOC #:
   Hon. Valerie E. Caproni                                                             DATE FILED: 12/30/2019
   U.S. District Judge
   U.S. District Court for the Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

             Re:       EMI April Music Inc. v. West, Case No. 1:19-cv-02127-VEC

   Dear Judge Caproni:

           We represent plaintiffs EMI April Music Inc. and EMI Blackwood Music Inc. in the
   above-referenced action, and write with the consent and on behalf of all parties in this action to
   request a brief one-week extension – from January 6, 2020 to January 13, 2020 – of the deadline
   by which the parties must submit a letter to this Court detailing the status of settlement
   negotiations and the status of the U.S. District Court for the Central District of California action
   titled Please Gimme My Publishing v. EMI April Music Inc., C.D. Cal. Case No. 19-cv-1527.
   (Dkt. 57) The parties respectfully request this brief extension of time based on the intervening
   holiday and the resulting limited availability of important party representatives who are
   knowledgeable regarding the status of settlement and related issues. This is the first time the
   parties have requested an extension of this deadline. The parties do not anticipate making further
   requests to extend this deadline.

         If the Court approves of this request, we respectfully request that it “So Order” this letter.
   We thank the Court for its consideration of this matter.

                                                                Respectfully submitted,
                                                                /s/ Robert A. Jacobs
                                                                Robert A. Jacobs

   cc: All counsel of record (via ECF)                                   Application GRANTED.

                                                                         SO ORDERED.


                                                                                                                 12/30/2019
                                                                         HON. VALERIE CAPRONI
                                                                         UNITED STATES DISTRICT JUDGE


            11355 West Olympic Boulevard, Los Angeles, California 90064-1614 Telephone: 310.312.4000 Fax: 310.312.4224
Albany | Boston | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
   08844-00001/10930014.2
